I concur, but submit the following suggestion: Although it is well settled that a confession *Page 160 
is rendered none the less admissible merely by reason of the fact that it was made to an officer of the law, I am of opinion that where the statement of a prisoner is obtained by such an officer, by means of questions put in the apparent exercise of official authority, the legislature might well consider the propriety of requiring that the prisoner should first be informed that he is under no obligation to answer, and that if he does so, his answers may be used against him.
If the precaution which I have suggested were ordinarily observed, it would go far to eliminate the possibility of the contention, so frequently made in criminal cases, where a confession is relied upon to establish the guilt of the defendant, that the confession was induced by fear of punishment if the prisoner refused to answer questions as to his guilt propounded to him by the public prosecutor or other officers of the law.
CULLEN, Ch. J., GRAY, WILLARD BARTLETT and CHASE, JJ., concur with HAIGHT, J.; EDWARD T. BARTLETT, J., concurs in memorandum; VANN, J., not voting.
Judgment of conviction affirmed.